

111 S1848 IS: Abortion Insurance Full Disclosure Act of 2013
U.S. Senate
2013-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1848IN THE SENATE OF THE UNITED STATESDecember 18, 2013Mr. Roberts (for himself, Mr. Inhofe, Mr. Grassley, Mr. Rubio, Mr. Enzi, Mr. Wicker, Mr. Johanns, Mr. Hatch, Mr. Risch, Mr. Barrasso, Mr. Coats, Mrs. Fischer, Mr. Paul, Mr. Cochran, Mr. Boozman, Mr. Thune, Mr. Lee, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend section 1303(b)(3) of Public Law 111–148 concerning the notice requirements regarding the extent of health plan coverage of abortion and abortion premium surcharges.1.Short titleThis Act may be cited as the Abortion Insurance Full Disclosure Act of 2013.2.Revision of notice requirements regarding disclosure of extent of health plan coverage of abortion and abortion premium surcharges(a)In generalParagraph (3) of section 1303(b) of Public Law 111–148 (42 U.S.C. 18023(b)) is amended to read as follows:(3)Rules relating to notice(A)In generalThe extent of coverage (if any) of services described in paragraph (1)(B)(i) or (1)(B)(ii) by a qualified health plan shall be disclosed to enrollees at the time of enrollment in the plan and shall be prominently displayed in any marketing or advertising materials, comparison tools, or summary of benefits and coverage explanation made available with respect to such plan by the issuer of the plan, by an Exchange, or by the Secretary, including information made available through an Internet portal or Exchange under sections 1311(c)(5) and 1311(d)(4)(C).(B)Separate disclosure of abortion surchargesIn the case of a qualified health plan that includes the services described in paragraph (1)(B)(i) and where the premium for the plan is disclosed, including in any marketing or advertising materials or any other information referred to in subparagraph (A), the surcharge described in paragraph (2)(B)(i)(II) that is attributable to such services shall also be disclosed and identified separately..(b)Effective dateThe amendment made by subsection (a) shall apply to materials, tools, or other information made available more than 30 days after the date of the enactment of this Act.